COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 CHRISTOPHER MIRANDA,                                             No. 08-15-00349-CR
                                                 §
                              Appellant,                            Appeal from the
                                                  §
 v.                                                                120th District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                  §
                              State.                              (TC# 20130D04013)
                                                  §

                                             §
                                           ORDER

      The Court GRANTS the Appellant’s fifth motion for extension of time to file the brief until
                                           '
September 26, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 26, 2016.

       If the Appellant’s brief is not filed with this Court by September 26, 2016, this Court will

find it necessary to send this case back to the trial court for a hearing as to why the Appellant’s

brief has not been filed.

               IT IS SO ORDERED this 8th day of September, 2016.

                                                                      PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.